Citation Nr: 0728426	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected traumatic arthritis of the 
right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1985.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

VA treatment records show that in September 2000 the veteran 
complained of back pain after lifting weights.  He gave a 
past history of disc problems.  He reported seeing a 
chiropractor several years earlier.  On remand, the RO/AMC 
should make arrangements to obtain the treatment records from 
the veteran's chiropractor.

The veteran was afforded a VA examination in July 2004.  The 
examiner concluded that it was not at least as likely as not 
that the veteran's low back disorder was related to his right 
ankle disorder, given the fact that his gait was normal.  
However, subsequent VA examination of the veteran's right 
ankle in February 2005 showed that he had a slight, very 
perceptible, intermittent limp.  Accordingly, an additional 
VA medical opinion is required.

Additionally, in September 2005 the veteran's representative 
stated that the veteran had submitted an opinion from Jack P. 
Mourad, M.D. which read, "I believe that he has degenerative 
arthritis of the spine and his ankle injury may have provoked 
this."  A copy of this opinion is not of record and should 
be obtained on remand.  

Finally, in his September 2004 notice of disagreement the 
veteran stated that he wanted a hearing.  He should be asked 
to clarify whether or not he wants to appear at a hearing 
before a hearing officer at the RO, and if so, an appropriate 
hearing should be scheduled.  See 38 C.F.R. § 3.103(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to clarify whether 
or not he wants to appear at a hearing 
before a hearing officer at the RO, and 
if so, an appropriate hearing should be 
scheduled.  See 38 C.F.R. § 3.103(c).

2.  Ask the veteran to identify the 
chiropractor that treated him for a low 
back disorder prior to September 2000, 
and make arrangements to obtain his 
complete treatment records from this 
medical care provider.

3.  Make arrangements to obtain the 
veteran's complete treatment records 
from Jack P. Mourad, M.D., dated since 
December 1997, including a copy of any 
medical opinion concerning the 
relationship between the veteran's low 
back disorder and his service-connected 
traumatic arthritis of the right ankle.  
As noted above, an excerpt from this 
opinion was cited by the veteran's 
representative in the September 2005 
Statement of Representative in Appealed 
Case, but a copy of that opinion is not 
of record. 

4.  Thereafter, schedule the veteran for 
a VA examination by a physician 
specializing in orthopedics. The claims 
folder and a copy of this remand are to 
be made available to the doctor in 
conjunction with the examination, and 
the doctor is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the doctor 
are to be performed.

The doctor should provide an opinion as 
to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that the veteran's current low 
back disorder was either (a) caused by, 
or (b) aggravated by his service-
connected traumatic arthritis of the 
right ankle.  In providing this opinion, 
the doctor should discuss the 
significance of any abnormality of the 
veteran's gait associated with his right 
ankle disorder.

The doctor must provide a comprehensive 
report, including complete rationales 
for all opinions and conclusions 
reached.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





